03/25/2020


                  IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0667

                                          DA 19-0667
                                       _________________

IN THE MATTER OF:

B.K.S.S.,
              A Minor Child.

A.E.C and M.L.C.,

              Petitioners and Appellees,

        and
                                                                  ORDER
C.S.,

              Appellant and Respondent,

        and

C.F.,

              Respondent.
                                       _________________


         Upon consideration of Appellee’s motion for an extension of time, and good cause
appearing,
         IT IS HEREBY ORDERED that Appellee is granted an extension of time to and
including April 30, 2020, within which to file Appellee’s response brief.
         No further extensions will be granted.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  March 25 2020